DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 1 requires that the external electrode include a sintered electrode layer, and at least one of a Cu-plated layer, a Ni-plated layer, and a Sn-plated layer, while claim 6 indicates that the external electrode layers each include a first external electrode layer and a second external electrode layer.  It is believed, and examined as such, that the first external electrode layer and second external electrode layer are portions of the sintered electrode layer.  As it is currently not clear that the first external electrode layer and second external electrode layer are not separate layers from the sintered electrode layers, line 1 of claim 6 should be amended to state that “wherein the sintered electrode layers each include” to avoid confusion.   Appropriate correction is required.  No new matter may be entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794).
With respect to claim 1, Yanagisawa discloses an electronic component comprising: a multilayer body including dielectric layers and internal electrode layers laminated alternately on each other (see FIG. 2, elements 11 and 12, and paragraph [0017]); and external electrode layers on end surfaces of the multilayer body in a length direction orthogonal or substantially orthogonal to a lamination direction (see FIG. 2, elements 20a/20b and paragraph 0016); wherein each of the external electrode layers is connected to the internal electrode layers (see FIG. 2 and paragraph [0017]); the dielectric layers each include at least one of Ca, Zr, or Ti (see paragraph [0019], noting that any or all of Ca, Zr, and Ti may be included in the dielectric layers); the internal electrode layers each include Cu (see paragraph [0019]); and the external electrode layers each include: a sintered electrode layer (see FIG. 4, element 21 and paragraph [0024]) in which dielectric particles including at least one of Ca, Zr, or Ti are included in a metal including Ni (see paragraph [0024], noting that the metal is Ni and that a ceramic co-component may include the same ceramic as that forming the dielectric layers, which includes Ca, Zr and/or Ti); and at least one of a Cu-plated layer, a Ni-plated layer, and a Sn-plated layer on an outer side of the sintered electrode layer (see FIG. 4, layers 22, 23, and 24, respectively, and paragraph [0023]).
With respect to claim 4, Yanagisawa discloses that a dimension of the multilayer body in a width direction orthogonal or substantially orthogonal to the lamination direction and the length direction is about 0.2 mm to about 2.0 mm; a dimension of the multilayer body in the lamination direction is about 0.25 mm to about 2.5 mm; and a dimension of the multilayer body in the length direction is about 0.3 mm to about 3.0 mm.  See paragraph [0018].
With respect to claim 5, Yanagisawa discloses that the electronic component comprises a multilayer ceramic capacitor.  See paragraph [0002].
With respect to claim 6, Yanagisawa discloses that the external electrode layers each include: a first external electrode layer on a first end surface of the opposing end surfaces in the length direction; and a second external electrode layer on a second end surface of the opposing end surfaces in the length direction; and the internal electrode layers each include: at least one first internal electrode connected to the first external electrode layer; and at least one second internal electrode connected to the second external electrode layer; and a plurality of the first internal electrodes and a plurality of the second internal electrodes are alternately positioned in the lamination direction.  See FIGS. 1 and 4.
With respect to claim 7, Yanagisawa discloses that a laminated number of the internal electrode layers is fifteen or more and 700 or less.  See paragraph [0038], citing 200-500 internal electrodes.
With respect to claim 8, Yanagisawa discloses that a thickness of each of the dielectric layers is about 0.40 µm or more and about 0.50 µm or less.  See paragraph [0019], citing a thickness of less than 1 µm.
With respect to claim 9, Yanagisawa discloses that a thickness of each of the internal electrode layers is about 0.25 µm or more and about 0.33 µm or less.  See paragraph [0019], citing a thickness of less than 1 µm.
With respect to claim 10, Yanagisawa discloses that side gap portions are provided on opposing surfaces of the multilayer body in a width direction orthogonal or substantially orthogonal to the lamination direction.  See FIG. 3, element 16 and paragraph [0022].
With respect to claim 16, Yanagisawa discloses that each of the dielectric layers includes a perovskite compound.  See paragraph [0019].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794) in view of Mori (US 6,344,963).
With respect to claim 2, Yanagisawa fails to teach that in a cross section extending in the lamination direction and the length direction, the dielectric particles in the sintered electrode layer have an area ratio M of about 35% M about 42%.
Mori, on the other hand, teaches that that in a cross section extending in the lamination direction and the length direction, the dielectric particles in the sintered electrode layer have an area ratio M of about 35% M about 42%.  See col. 4, lines 14-31, noting a dielectric area ratio of 40% or less.  Such an arrangement results in improved adhesiveness between the sintered electrode layer and the ceramic layers of the capacitor body.  See col. 4, lines 14-31.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yanagisawa, as taught by Mori, in order to improve adhesiveness between the sintered electrode layer and the ceramic layers of the capacitor body.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794) in view of Ogawa et al. (US Pat. App. Pub. No. 2010/0302704).
With respect to claim 3, Yanagisawa fails to teach an alloy layer including the Cu included in the internal electrode layers and the Ni included in the sintered electrode layer.
Ogawa, on the other hand, teaches an interdiffusion layer formed between copper and nickel components of an internal and external electrode.  See paragraph [0061].  Such an arrangement results in increased fixing strength of the sintered layer of the external electrode.  See paragraph [0061].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yanagisawa, as taught by Ogawa, in order to increase the fixing strength between the internal electrodes and the sintered electrode layers.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. (US Pat. App. Pub. No. 2019/0385794) in view of Tanaka et al. (US Pat. App. Pub. No. 2017/0018363).
With respect to claim 11, Yanagisawa fails to explicitly teach that each of the side gap portions includes a ceramic material including at least one of Ca, Zr, and Ti.
Tanaka, on the other hand, teaches that each of the side gap portions includes a ceramic material including at least one of Ca, Zr, and Ti.  See paragraph [0046].  Such an arrangement results in improved moisture resistance for the capacitor.  See paragraph [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yanagisawa, as taught by Tanaka, in order to improve the moisture resistance in the capacitor.
With respect to claim 12, Yanagisawa fails to explicitly teach that each of the side gap portions includes a same material or substantially a same material as the dielectric layers.
Tanaka, on the other hand, that each of the side gap portions includes a same material or substantially a same material as the dielectric layers.  See paragraph [0046].  Such an arrangement results in improved moisture resistance for the capacitor.  See paragraph [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yanagisawa, as taught by Tanaka, in order to improve the moisture resistance in the capacitor.
With respect to claim 13, Yanagisawa fails to teach that each of the side gap portions includes a plurality of layers.
Tanaka, on the other hand, teaches that each of the side gap portions includes a plurality of layers.  See paragraph [0046], elements 32a/32b and 34a/34b.  Such an arrangement results in improved moisture resistance for the capacitor.  See paragraph [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Yanagisawa, as taught by Tanaka, in order to improve the moisture resistance in the capacitor.
With respect to claim 14, the combined teachings of Yanagisawa and Tanaka teach that the plurality of layers of each of the side gap portions include an inner layer and an outer layer; and a thickness of the inner layer is less than a thickness of the outer layer.  See Tanaka, FIG. 4 and paragraph [0044].
With respect to claim 15, the combined teachings of Yanagisawa and Tanaka teach that each of the side gap portions has a thickness of about 5 µm or more and about 12 µm or less.  See Tanaka, FIG. 4 and paragraph [0044].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848